Citation Nr: 1216955	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-32 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2012, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.


FINDINGS OF FACT

1.  An August 1989 RO rating decision denied the appellant's claim of entitlement to service connection for a back disability.  The Veteran was notified of this decision in August 1989 and did not perfect an appeal.

2.  Evidence submitted subsequent to the August 1989 RO rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  There is competent and credible evidence that the Veteran sustained a low back injury in service in September 1968. 

4.  There is competent medical evidence relating the Veteran's currently diagnosed degenerative disc disease/degenerative joint disease of the lumbar spine to the injury he sustained in service.


CONCLUSIONS OF LAW

1.  The August 1989 RO rating decision denying service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2011).

2.  Because evidence received since the August 1989 RO rating decision is new and material, the claim of service connection for a back disability is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.156 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, degenerative disc disease/degenerative joint disease of the lumbar spine was incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Application to Reopen

The Veteran's initial claim of entitlement to service connection for a back disability was denied by an RO rating decision dated in August 1989.  The rating decision indicates that the basis for the RO's denial was a lack of evidence of a continuity of treatment for a back disorder since service.  The Veteran was notified of this decision in August 1989.  

The relevant evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently reiterated that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.

In this case, review of the claims file does not reveal that any additional evidence was received within the year following the notice of the August 1989 RO denial.  Thus, the August 1989 RO rating decision became final because new and material evidence was not received during the relevant period and the Veteran did not timely appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The claim of entitlement to service connection for a back disability may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in May 2006.  Under the law in effect at the time he filed his claim, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

As noted above, the Veteran filed his current request to reopen his claim in May 2006.  The RO denied his request by a rating decision dated in July 2007 on the basis of a lack of new and material evidence indicating that the current condition was incurred in or aggravated by service.  The Veteran timely appealed the July 2007 RO denial.

Subsequent to the August 1989 RO rating decision, additional evidence has been associated with the claims file, including a statement by Dr. R. C. indicating that the Veteran's current back problems were the direct result of the Veteran's injury during his time in service.  

The Board has carefully reviewed the newly submitted evidence.  The Board finds that the statement of Dr. R.C. is both new and material.  The evidence is new as it was not of record at the time of the prior denial. 

In regard to whether the evidence is material, the Board notes that in order to warrant service connection for a back disorder the Veteran would have to show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

As noted above, the new evidence that was obtained and submitted in regard to the Veteran's claim for a back disability includes a statement of Dr. R.C., the Veteran's treating physician, reporting that the Veteran's current back problems are the direct result of the Veteran's injury in service.  

The Board finds that this evidence is new as it has not been previously considered. In addition, as will be explained below, the evidence is also material.

With respect to the basis for the August 1989 RO denial, the Board observes that the statement of Dr. R.C., by associating the Veteran's current back problems with his in service injury, raises a reasonable possibility of substantiating the claim.  As the statement relates to an unestablished fact necessary to substantiate the claim, the statement of Dr. R.C. is material.

Thus, the Board finds that the evidence received in conjunction with the Veteran's request to reopen his previously disallowed claim is both new and material and, therefore, the request to reopen the previously denied claim of entitlement to service connection for a back disorder is granted.  38 C.F.R. § 3.156(a).

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for a low back disability.  The Veteran contends that he injured his back in service when he fell out of the back of a truck and has reported that he has had back pain since the injury.  

Service treatment records reveal that the Veteran was diagnosed with sciatica, right in February 1967.  In September 1968 the Veteran was treated after a back injury and it was noted that the Veteran fell off a truck.  His right gluteal muscle was tender and there was no limitation of movement.  The impression was muscular strain and the Veteran was prescribed heat.  Upon examination at separation from service in January 1969 the Veteran was not noted to have any musculoskeletal disorder.  On a Report of Medical History at separation from service, dated in January 1969, the Veteran did not report any recurrent back pain.

In April 1989 the Veteran reported low back pain for the prior 20 years that had gradually gotten worse.  The Veteran indicated that he had an injury in service in which he fell off a truck on a military runway.  After physical examination the Veteran was diagnosed with degenerative joint disease.  An X-ray of the lumbar spine was unremarkable in April 1989.

In a VA treatment note dated in December 1993 the Veteran was reported to complain of arthritis trouble for several years.  There were no new acute complaints.  Examination of the back and neck revealed a normal range of motion and the Veteran was diagnosed with rule out arthritis.  

A primary care clinic initial history and physical dated in March 1996 indicates that the Veteran reported a medical history of a back and neck problem.

An X-ray report, dated in June 2003, revealed that the Veteran's bones were mildly demineralized with tiny anterior spur at the level of L3-L4 and disc space narrowing between L5-S1.  Pedicles were intact and there was no abnormal paraspinal line.

A friend of the Veteran reported in a statement dated in August 2006 that she knew the Veteran when he was in the Air Force and knew that he injured his back in the Spring of 1967.  In addition, she reported that over the prior 40 years she had seen the Veteran in pain from his back injury. 

In February 2007 the Veteran was afforded a VA Compensation and Pension (C&P) spine examination.  The Veteran reported that he injured his back when he fell out of a truck in 1967.  He indicated that he was never limited beyond a couple of weeks and had no sick call for the remainder of his military career.  He reported that he saw a physician in the early 1970's for his back but that there were no records of this.  After physical examination, the Veteran was diagnosed with degenerative disc disease, L1, 4, 5.  The examiner rendered the opinion that the Veteran's back disability was not caused by or a result of the Veteran's in service injury.  The rationale provided was the examiner's experience and records. 

In a letter dated in February 2009, an individual who identified herself as a nurse who was employed by one of the Veteran's private physician's from 1970 to 1988 indicated that during that time the Veteran was treated for an injury to his back that he received in service.   

The Veteran underwent an X-ray of the lumbar spine in February 2009.  The X-ray revealed moderate degenerative disc disease at L4-L5.

The Veteran was afforded a VA C&P spine examination in April 2011.  After physical examination the Veteran was diagnosed with age typical degenerative disc disease/degenerative joint disease of the lumbar spine.  The examiner rendered the opinion that the Veteran's current low back disorder was not related to his low back strain in the military.  The rationale provided was that it was very questionable as regards to any records from 1969 to 1985.  The examiner noted that the Veteran did not produce any private treatment records at the time of a 1989 VA medical examination.  In addition, the examiner noted that the injury had not produced the degree of significant changes in the lumbar spine X-rays as one would expect in a real back injury from forty years prior.  His X-rays were noted to look like or be better than the majority of individuals in the Veteran's age group.

In a statement received in May 2011, Dr. R.C. indicated that he treated the Veteran for chronic back pain, reviewed the Veteran's VA treatment records, and discussed with the Veteran his injury in service.  Dr. R.C. rendered the opinion that it is more likely than not that his current back problems are a direct result of the injury during his time in service.  He stated that these injuries do not heal themselves and only worsen with the passage of time.  At the time of the injury no testing was performed to determine the extent of the injury and the underlying condition left untreated would be exacerbated by any strain in the future.  

The Board finds that entitlement to service connection for degenerative disc disease/degenerative joint disease of the lumbar spine is warranted.  The Veteran contends that his current low back disability is due to falling off the back of a truck in service and reports that he has had back problems ever since his in service injury.  The Veteran has submitted a statement from an individual whom he knew while in service and she reported that she recalled the Veteran having back problems since service.  The Board notes that the Veteran is competent to report his back pain since service and the Veteran's friend is competent to report that she observed the Veteran to have had back pain since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A statement submitted by an individual who identified herself as a nurse who worked with one of the Veterans' private physicians from 1970 to 1988 indicates that she recalled that the Veteran was treated during that time for an injury to his back that he received in service.  Post service treatment records reveal that the Veteran has complained of low back pain since April 1989 and has consistently reported that his low back pain began in service.  Post service treatment records reveal that the Veteran has been diagnosed with a low back disability since April 1989.  As such, the Board finds the Veteran's reports of back problems since service to be credible.

Service treatment records reveal that the Veteran was treated for a back injury after falling off the back of a truck in service.  At that time, the Veteran was diagnosed with a muscular strain.  As such the Board notes that the Veteran suffered a back injury in service.

After examination in February 2007 the Veteran was diagnosed with degenerative disc disease and the opinion was rendered that the Veteran's back disorder was not caused by or a result of the Veteran's in service injury.  The rationale provided was the examiner's experience and the Veteran's records.  After examination in April 2011 the Veteran was diagnosed with degenerative disc disease/degenerative joint disease of the lumbar spine and the opinion was rendered that the Veteran's back disorder was unrelated to the Veteran's in service strain.  The examiner provided the rationale that the Veteran did not produce any records for treatment from 1969 to 1985, that Veteran's back did not manifest any significant changes in the lumbar spine X-ray that would be expected in a back injury from forty years prior, and that his back looked better on X-ray than the majority of the individuals in the Veteran's age group.  In a statement received in May 2011, the Veteran's private physician rendered the opinion that based upon the Veteran's reported back injury in service, his treatment of the Veteran, and review of the Veteran's VA treatment records, it is more likely than not that his current back problems were a direct result of the injury during his time in service.  The private physician provided the rationale that the Veteran's condition would not heal itself and that it would worsen over time.  As such, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current low back disability is due to the Veteran's in service back injury, 

Therefore, as the Veteran is currently diagnosed with degenerative disc disease/degenerative joint disease of the lumbar spine, suffered a back injury in service, and as the evidence is at least in equipoise that the Veteran's current low back disability is due to his in service injury, entitlement to service connection for degenerative disc disease/degenerative joint disease of the lumbar spine is granted.



	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.

Service connection for degenerative disc disease/degenerative joint disease of the lumbar spine is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


